In re Voorhies, Rand M. M.D. etal; Freedy, Marvin M.D.; Alton Ochsner Medical Foun.; — Defendant(s); applying for supervisory and/or remedial writs, Parish of Orleans, Civil District Court, Div. M, Nos. 91-12260; to the Court of Appeal, Fourth Circuit, No. 99-C-1813.
Granted. The trial court, having granted relator’s motion for summary judgment, erred in dismissing the case without prejudice. See La.Code Civ.P. art. 968. Accordingly, the judgment of the trial court is amended to provide that the case be dismissed in its entirety with prejudice.
JOHNSON, J., not on panel.